DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is responsive to the Response filed on 03/12/2021.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 2, 4-18, 20-22, 34-36, 38-41, 48 and 50  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Damaghi et al (Pub. No.: US 2017/0280211 cited by applicant).

a cavity (i.e., cavity comprises  two mirrors 152, Figs. 32B-32C) comprising interior surfaces or reflecting elements (i.e., mirrors 152, Figs. 32B-32C);
one or more transmitters (i.e., optical transmitter comprises laser source 1 and signal modulator 13, Figs. 32B-32C) configured to receive an electrical signal, transform the electrical signal into an electromagnetic wave signal (i.e., input signal 158, Figs. 32B-32C), and introduce the electromagnetic wave signal (i.e., input signal 158, Figs. 32B-32C) into an inside of the cavity; and
one or more receivers (i.e., optical receiver comprises signal demodulator 120, Figs. 32B-32C) configured to retrieve the electromagnetic wave signal (i.e., output signal 159, Figs. 32B-32C), transform the electromagnetic wave signal to a corresponding electrical signal, and transmit the corresponding electrical signal to the outside of the cavity,
wherein the electromagnetic wave signal is contained within the inside of the cavity by undergoing a series of reflections or traversals between the interior surfaces or the reflecting elements of the cavity (i.e., mirrors 152, Figs. 32B-32C)(i.e., Figures 32B-32C, page 20, paragraphs [0234]-[0237], and page 21, paragraphs [0238]-[0239]). 

Regarding claims 4 and 38,  Damaghi et al further teaches wherein the electromagnetic wave signal comprises a modulated laser beam (i.e., the input signal 158, Figs. 32B-32C of Damaghi et al).
Regarding claims 5 and 39, Damaghi et al further teaches wherein the electromagnetic wave signal comprises a Gaussian beam (i.e., the input signal 158, Figs. 32B-32C of Damaghi et al).
Regarding claims 6 and 40, Damaghi et al further teaches wherein the electromagnetic wave signal comprises a spatial mode (i.e.,, page 12, paragraph [0167], Fig. 29 of Damaghi et al).
Regarding claim 7, Damaghi et al further teaches wherein the cavity is substantially sealed (i.e., a spherical cavity, Fig. 32C of Damaghi et al).
Regarding claim 8, Damaghi et al further teaches wherein the cavity comprises a cubic cavity, a rectangular-shaped cavity, a tube cavity, a torus-shaped cavity, a spherical cavity, a polyhedron cavity, a parallelogram shaped 
Regarding claim 9, Damaghi et al further teaches wherein the cavity comprises a resonating cavity configured to create resonance at one or more frequencies of the electromagnetic wave signal (i.e., filter 48, Figs. 32B and 30 of Damaghi et al, page 19, paragraph [0224]).
Regarding claim 10, Damaghi et al further teaches wherein the one or more transmitters comprise at least one laser and at least one modulator (i.e., laser source 1 and signal modulator 113, Figs. 32B-32C of Damaghi et al).
Regarding claim 11, Damaghi et al further teaches wherein the one or more transmitters comprise at least one directly modulated laser (i.e., Figs. 32B-32C of Damaghi et al).
Regarding claim 12, Damaghi et al further teaches wherein the one or more receivers comprise at least one photodetector (i.e., Figs. 32B-32C of Damaghi et al).
Regarding claim 13, Damaghi et al further teaches wherein at least one of the one or more transmitters and at least one of the one or more receivers are placed together in a transceiver (i.e., Figs. 32B-32C of Damaghi et al).

Regarding claim 15, Damaghi et al further teaches wherein the interior surfaces of the cavity are made at least in part of mirrors, reflecting coatings, gratings, or photonic microstructure materials configured to reflect or regenerate or separate or process the incident electromagnetic wave signal (i.e., Figs. 32B-32C of Damaghi et al).
Regarding claim 16, Damaghi et al further teaches wherein the one or more regenerators comprise crystals or optical fibers (i.e., gain medium 153 and filter 48, Figs. 32B-32C of Damaghi et al).
Regarding claim 17, Damaghi et al further teaches wherein the crystals or the optical fibers are doped (i.e., Figs. 32B-32C of Damaghi et al).
Regarding claim 18, Damaghi et al further teaches wherein the crystals or the optical fibers are doped by fluorescent elements (i.e., Figs. 32B-32C of Damaghi et al).
Regarding claim 20, Damaghi et al further teaches wherein the one or more regenerators comprise at least one amplifier configured to operate in a saturation 
Regarding claim 21, Damaghi et al further teaches wherein the one or more regenerators comprise a nonlinear filter (i.e., gain medium 153 and filter 48, Figs. 32B-32C of Damaghi et al).
Regarding claims 22 and 41, Damaghi et al teaches further comprising at least one of lenses, gratings, metamaterials, and optical materials configured to refocus or reshape the electromagnetic wave signal traveling within the inside of the cavity (i.e., gain medium 153 and filter 48, Figs. 32B-32C of Damaghi et al).
Regarding claims 34 and 48, Damaghi et al further teaches wherein the one or more regenerators comprise an all-optical regenerator or an optoelectronic regenerator (i.e., gain medium 153 and filter 48, Figs. 32B-32C of Damaghi et al).

                                           Allowable Subject Matter
5.     Claims 3, 19, 23-33, 37, 42-47 and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
6.	Applicant's arguments filed 03/12/2021 have been fully considered but they are not persuasive. 
The applicant’s arguments to claims 1, 2, 4-18, 20-22, 34-36, 38-41, 48 and 50  are not persuasive. The independent claims 1 and 35 include the limitations “a cavity comprising interior surfaces or reflecting elements; one or more transmitters configured to receive an electrical signal, transform the electrical signal into an electromagnetic wave signal , and introduce the electromagnetic wave signal into an inside of the cavity; and one or more receivers configured to retrieve the electromagnetic wave signal, transform the electromagnetic wave signal to a corresponding electrical signal, and transmit the corresponding electrical signal to the outside of the cavity, wherein the electromagnetic wave signal is contained within the inside of the cavity by undergoing a series of reflections or traversals between the interior surfaces or the reflecting elements of the cavity”, and the applicant argues that Damaghi et al (Pub. No.: US 2017/0280211 cited by applicant) fails to teach such limitations. The examiner respectfully disagrees. As indicated in Figures 32B and 32C, Damaghi et al teaches a cavity (i.e., cavity comprises  two mirrors 152, Figs. 32B-32C) comprising interior surfaces or reflecting elements (i.e., mirrors 152, the electromagnetic wave signal is contained within the inside of the cavity by undergoing a series of reflections or traversals between the interior surfaces or the reflecting elements of the cavity (i.e., mirrors 152, Figs. 32B-32C)(i.e., Figures 32B-32C, page 20, paragraphs [0234]-[0237], and page 21, paragraphs [0238]-[0239]). 
Therefore, it is believed that the limitations of claims 1, 2, 4-18, 20-22, 34-36, 38-41, 48 and 50 are still met by Damaghi et al (Pub. No.: US 2017/0280211 cited by applicant) and the rejection is still maintained. 

Conclusion
7.    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cole et al (Pub. No.: US 2009/0185175) discloses cavity ring down system using a common input/output port.

8.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272- 3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700.

/HANH PHAN/Primary Examiner, Art Unit 2636